DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Fig. 10d as described in the specification (paragraph 0085).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0073, line 9, “25” should be –45—as 45 min gives a 62% decrease in drying time whereas 25 min gives a 79% decrease as indicated in the same paragraph; and
Paragraph 0085 refers to Fig. 10d, however there is no Fig. 10d.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially free of a binder" in claims 1 and13 is a relative term which renders the claims indefinite.  The term "substantially free of binder" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how much binder can be included and still be considered “substantially free of binder”.

	In claims 5 and 14, “or” in line 2 should be –and—to indicate that the combinations are part of the group.
3” as no standard is provided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozyhar et al (EP 2944621) in view of Chen et al (US 2012/0193828).
Ozyhar et al disclose forming a product by providing cellulose fibers (wood fibers) and inorganic filler (calcium carbonate), mixing the fibers a filler to form a suspension (slurry), forming the suspension into a mat and pre-pressing at room temperature, and then hot pressing at 150-250ºC.  See claim 11 and paragraphs 0149 and 0177-0178. The mixture can include a binder but it may be only 0.05 parts by weight (paragraph 0077) which can be considered substantially binder free.  The filler can be of a size of 0.7 µm to 100 µm which encompasses 
Chen et al disclose forming a slurry of cellulose fibers and inorganic filler, transferring to a mold cavity (jig) for dewatering, cold pressing and forming of a blank (mat), and then transferring to hot press for further compression.  See paragraphs 0013-0019, 0022, 0026, 0029-0030, and 0035.
Ozyhar et al indicate that the mixture is formed into a mat but does not specifically indicate using a jig.  However, it would have been obvious to one of ordinary skill in the art to use one like that of Chen et al because Ozyhar et al do indicate that wet formation methods are well known to those in the art (paragraph 0101).  The specific pressure in the jig to form the mat, the suspension percent solids, and the percent solids of the preform would have been obvious to one of ordinary skill in the art from routine experimentation to determine the amount of these variables needed to remove enough suspension liquid to form the mat.  The specific density, tensile strength, flexural strength, and impact strength would have been obvious to one of ordinary skill in the art based on the type of cellulose used and the amount of pressure in the hot pressing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baroux (2013/0255900) discloses forming a product from a slurry of cellulose fibers and inorganic filler (fire retardant) by dewatering, drying and compressing.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210.  The examiner can normally be reached on Monday through Thursday, 7:30 am- 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1743